DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PEPPY MARTIN,
                                Appellant,

                                     v.

      MARCELO SARMIENTO, PALM BEACH COUNTY SHERIFF
             and TRI-COUNTY HUMANE SOCIETY,
                         Appellees.

                              No. 4D18-3098

                              [March 28, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 50-2018-CA-
007937.

  Peppy Martin, Delray Beach, pro se.

  Carri S. Leininger of Williams, Leininger & Cosby, P.A., North Palm
Beach, for appellee Palm Beach County Sheriff.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.